       Case 2:20-cr-00111-WBS Document 55 Filed 06/17/21 Page 1 of 5


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Fax: (916) 498-5710
     Noa_oren@fd.org
5
     Attorneys for Defendant
6    HASAN RASHEED McCAULIE
7
                                     UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      )    No. 2:20-cr-00111-WBS
                                                    )
11                    Plaintiff,                    )    STIPULATION AND ORDER TO MODIFY
                                                    )    SPECIAL CONDITION OF RELEASE
12          v.                                      )
                                                    )    Judge: Hon. William B. Shubb
13   HASAN RASHEED McCAULIE,                        )
                                                    )
14                   Defendant.                     )
                                                    )
15                                                  )
16           IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of
17   America, and defendant HASAN RASHEED McCAULIE, through their respective attorneys
18   that the release conditions imposed on Mr. McCaulie on March 31, 2021 (Docket 52), will be
19   modified as follows:
20           14.    CURFEW: You must remain inside your residence every day from 9:00 p.m. to
             5:00 a.m., or as adjusted by the pretrial services officer for medical, religious services,
21           employment or court-ordered obligations.
22
             The proposed modification is supported by his Pretrial Services Officer. The amended
23
     conditions are attached as Exhibit A.
24
             All other conditions shall remain in force.
25
26
                       Remainder of page intentionally left blank. Signatures to follow.
27
28
      Stipulation and [Proposed] Order to Modify        -1-     United States v. McCaulie, 2:20-cr-00111-WBS
      Special Condition of Release
      Case 2:20-cr-00111-WBS Document 55 Filed 06/17/21 Page 2 of 5



1
2    DATED: June 16, 2021                          HEATHER E. WILLIAMS
                                                   Federal Defender
3
4                                                  /s/ Noa E. Oren
                                                   NOA E. OREN
5                                                  Assistant Federal Defender
                                                   Attorney for HASAN RASHEED McCAULIE
6
7    DATED: June 16, 2021                          PHILLIP A. TALBERT
                                                   Acting United States Attorney
8
                                                   /s/ Alstyn Bennett
9                                                  ALSTYN BENNETT
                                                   Assistant U.S. Attorney
10
                                                   Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Modify     -2-      United States v. McCaulie, 2:20-cr-00111-WBS
      Special Condition of Release
       Case 2:20-cr-00111-WBS Document 55 Filed 06/17/21 Page 3 of 5


                                                   ORDER
1
             The following release conditions imposed on Mr. McCaulie on March 31, 2021 (Docket
2
     52), will be modified to remove:
3
4            14.    CURFEW: You must remain inside your residence every day from 9:00 p.m. to
             5:00 a.m., or as adjusted by the pretrial services officer for medical, religious services,
5            employment or court-ordered obligations.
6
     All other conditions shall remain in force.
7
     Dated: June 16, 2021
8
9
10
11
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27
28
      Stipulation and [Proposed] Order to Modify     -3-       United States v. McCaulie, 2:20-cr-00111-WBS
      Special Condition of Release
     Case 2:20-cr-00111-WBS Document 55 Filed 06/17/21 Page 4 of 5



1               SECOND AMENDED SPECIAL CONDITIONS OF RELEASE
                                            Re: McCaulie, Hasan
2                                           No.: 2:20-CR-00111-WBS-1
                                            Date: June 16, 2021
3
4      1. You must report to and comply with the rules and regulations of the Pretrial Services
          Agency;
5
       2. You must report telephonically to the Pretrial Services Agency on the first working day
6
          following your release from custody;
7
       3. You are released to the third-party custody of Taalia Hasan;
8
       4. You must reside with your custodian and not move or absent yourself from this residence
9
          for more than 24 hours without the prior approval of the pretrial services officer;
10
       5. You must cooperate in the collection of a DNA sample;
11
       6. You must restrict your travel to the Eastern District of California unless otherwise approved
12
          in advance by the pretrial services officer;
13
       7. You must not apply for or obtain a passport or any other travel documents during the
14        pendency of this case;
15
       8. You must not possess, have in your residence, or have access to a firearm/ammunition,
16        destructive device, or other dangerous weapon; additionally, you must provide written
          proof of divestment of all firearms/ammunition currently under your control;
17
18     9. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled
          substance without a prescription by a licensed medical practitioner; and you must notify
19        Pretrial Services immediately of any prescribed medication(s). However, medicinal
20        marijuana prescribed and/or recommended may not be used;

21     10. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
           You must pay all or part of the costs of the testing services based upon your ability to pay,
22
           as determined by the pretrial services officer;
23
       11. You must participate in a program of medical or psychiatric treatment, including treatment
24         for drug or alcohol dependency, as approved by the pretrial services officer. You must pay
25         all or part of the costs of the counseling services based upon your ability to pay, as
           determined by the pretrial services officer;
26
       12. You must report any contact with law enforcement to your pretrial services officer within
27
           24 hours;
28
     Stipulation and [Proposed] Order to Modify     -4-       United States v. McCaulie, 2:20-cr-00111-WBS
     Special Condition of Release
     Case 2:20-cr-00111-WBS Document 55 Filed 06/17/21 Page 5 of 5



1
       13. You must participate in the following location monitoring program component and abide
2          by all the requirements of the program, which will include having a location monitoring
           unit installed in your residence and a radio frequency transmitter device attached to your
3
           person. You must comply with all instructions for the use and operation of said devices as
4          given to you by the Pretrial Services Agency and employees of the monitoring company.
           You must pay all or part of the costs of the program based upon your ability to pay, as
5
           determined by the pretrial services officer; and
6
       14. CURFEW: You must remain inside your residence every day from 9:00pm to
7          5:00am, or as adjusted by the pretrial services officer for medical, religious
8          services, employment or court-ordered obligations.

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order to Modify   -5-       United States v. McCaulie, 2:20-cr-00111-WBS
     Special Condition of Release
